

ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (the “Agreement”) is made and entered
into as of June 30, 2011, between On Time Filings, Inc., a Nevada corporation
(the “Parent”), and OT Filings, Inc., a Nevada corporation wholly owned by the
Parent (the “Sub”).
 
RECITALS
 
WHEREAS, Parent is the sole owner of the Sub;
 
WHEREAS, Parent is the owner of certain assets and liabilities related to
Parent’s EDGAR filing, transactional financial, corporate reporting, commercial
and digital printing services business; and
 
WHEREAS, as a condition to  the Agreement and Plan of Merger dated June  30,
2011 (the “Merger Agreement”) between Parent, EPI Acquisition Corp. and
Empowered Products, Inc. and immediately prior to Parent’s repurchase and
cancellation of 223,370,000 shares of Parent’s common stock owned by Suzanne
Fischer, pursuant to the Stock Repurchase and Cancellation Agreement dated  June
30, 2011 (the “Cancellation Agreement”) between Parent and Suzanne Fischer,
Parent wishes to assign to Sub, and Sub wishes to assume from Parent, all of the
assets and certain liabilities of the Parent, on the terms and subject to the
conditions set forth in this Agreement.
 
NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
 
1.           Assignment of Assets.    Parent hereby assigns to Sub all of its
rights, title and interest in, to and under all of its assets, including without
limitation, the following assets (collectively, the “Assigned Assets”):
 
(a)           All accounts receivable of Parent.
 
(b)           All contract rights under all agreements in which the Parent is a
party (collectively, the “Assigned Contacts”).
 
(c)           All intellectual property rights of Parent (collectively, the
“Intellectual Property”); provided that, concurrently with or subsequent to the
execution of this Agreement, Parent will be executing and filing with a domain
registrar assignments of domains for such items of Intellectual Property which
have been registered as such.
 
(d)           All licenses, franchises, grants, easements, exceptions,
certificates, consents, permits, approvals, orders and other authorizations of
any governmental body held by the Parent (collectively, the “Licenses”).
 
(e)           All of the tangible assets of the Parent, including, but not
limited to, all office and computer equipment (the “Tangible Assets”).

 
1

--------------------------------------------------------------------------------

 

2.           Assumption of Assets and Liabilities. Sub hereby expressly assumes
and agrees to perform all duties and obligations of Parent arising under all of
Parent’s liabilities (the “Liabilities”) related to the Assigned Assets from and
after the date hereof, except that the Sub shall not assume any legal and
professional fee payables of Parent.
 
3.           Representations of the Parent.
 
Parent hereby represent and warrant to Sub the following:
 
(a)           Parent is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada, with full power and
authority to own, lease, use and operate its properties and to carry on its
business as and where now owned, leased, used, operated and conducted.
 
(b)           Parent has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform its obligations under this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement, when executed and delivered by
Sub, will be a valid and binding obligation of Parent, enforceable against it in
accordance with its terms.
 
(c)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which Parent
is a party or by it is bound, or (ii) any law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Parent or its assets or properties.
 
(d)           The Assigned Assets constitute all of the assets of
Parent.  Parent is the sole owner of the Assigned Assets and has good and
marketable title to the Assigned Assets, free and clear of any liens, pledges,
hypothecations, charges, adverse claims, options, preferential arrangements or
restrictions of any kind, including, without limitation, any restriction of the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership. Upon the consummation of the transactions contemplated hereby, the
Parent will have no assets.
 
(e)           The Liabilities constitute the only liabilities of Parent relating
to the Assigned Assets.  Upon the consummation of the transactions contemplated
hereby, the Parent will have no liabilities with respect to the Assigned Assets.
 
4.           Representations of the Sub.
 
The Sub hereby represents and warrants to the Parent the following:
 
(a)           Sub is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, with full power and authority to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted.

 
2

--------------------------------------------------------------------------------

 

(b)           The Sub has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform its obligations under this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement, when executed and delivered by
Parent, will be a valid and binding obligation of Sub, enforceable against it in
accordance with its terms.
 
(c)           Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will conflict with, or
(with or without notice or lapse of time, or both) result in a termination,
breach or violation of (i) any instrument, contract or agreement to which either
Sub is a party or by which it is bound, or (ii) any law, ordinance, judgment,
decree, order, statute, or regulation, or that of any other governmental body or
authority, applicable to Sub or its assets or properties.
 
5.           Power of Attorney.      Parent hereby constitutes and appoints Sub
its true, lawful and irrevocable attorney to demand, receive and enforce the
performance of the terms of the Assigned Contracts, the Intellectual Property,
the Licenses, and the Assigned Personal Property Leases, or to otherwise deal in
respect of the Assigned Assets, and to give receipts, releases and satisfactions
for the same, and this may be done either in the name of Parent or in the name
of Sub with the same force and effect as Parent could do if this Agreement had
not been made.
 
6.           Payment of Expenses.  Sub shall be liable for any and all costs and
expenses arising out of or in connection with the transactions contemplated by
this Agreement.  In the event that Parent receives any invoices for costs and/or
expenses associated herewith after the date hereof, Parent shall forward such
invoices to Sub for payment.
 
7.           Condition Precedent. This Agreement is subject to and contingent
upon the signing of the Merger Agreement and the Cancellation Agreement and the
closing of the transactions contemplated by the Merger Agreement and the
Cancellation Agreement.
 
8.           Miscellaneous.
 
(a)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Nevada.
 
(b)           If any covenant or agreement contained herein, or any part hereof,
is held to be invalid, illegal or unenforceable for any reason, such provision
will be deemed modified to the extent necessary to be valid, legal and
enforceable and to give effect of the intent of the parties hereto.
 
(c)           This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof.  This Agreement supersedes
all prior agreements between the parties with respect to the subject matter
hereof or thereof.  There are no representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein or in the other agreements referenced herein.
 
(d)           This Agreement may not be amended or modified except by the
express written consent of the parties hereto.  Any waiver by the parties of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach thereof or of any other provision.

 
3

--------------------------------------------------------------------------------

 

(e)           This Agreement shall be binding upon, inure to the benefit of, and
be enforceable by the parties hereto and their respective successors and
permitted assignees and heirs and legal representatives.
 
(f)           The parties hereto intend that this Agreement shall not benefit or
create any right or cause of action in or on behalf of any person other than the
parties hereto.
 
(g)           The parties agree that this Agreement shall be deemed to have been
jointly and equally drafted by them, and that the provisions of this Agreement
therefore shall not be construed against a party or parties on the ground that
such party or parties drafted or was more responsible for the drafting of any
such provision(s). The parties further agree that they have each carefully read
the terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement and that the legal effect of this
Agreement has been fully explained to its satisfaction by counsel of its own
choosing.
 
(h)           The parties hereto agree to execute and deliver such further
documents and instruments and to do such other acts and things any of them, as
the case may be, may reasonably request in order to effectuate the transactions
contemplated by this Agreement.
 
(i)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.  Facsimile and electronic copies in portable
document format (“PDF”) containing original signatures shall be deemed original
signed copies of the executed documents provided by facsimile or PDF.
 
[Signature Page to Follow]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 

 
PARENT:
         
ON TIME FILINGS, INC.
         
By:
   /s/ Suzanne Fischer
   
Name:  Suzanne Fischer
   
Title:    President
         
SUB:
         
OT FILINGS, INC.
         
By:
/s/ Suzanne Fischer
   
Name:  Suzanne Fischer
   
Title:    President
 


 
5

--------------------------------------------------------------------------------

 
 